Morphy, J.
This suit is brought on a note drawn by the defendant to the order of the petitioner-, and on an open account, amounting together to $337,23. After pleading the general issue, the defendant set up, in compensation and reconvention, several claims amounting to $483 16. The inferior court rendered a judgment in favor of the plaintiff for $204 11, the amount of the note sued on, with interest at the rate of ten per cent per annum from the 1st of January, 1836, subject to a credit of $24 on the 12th of April, 1836. The defendant has appealed.
On an examination of the evidence, the judgment appealed from appears to us substantially correct. The appellee has, however, requested that it should be amended, by rejecting two items of the defendant’s account against which he has pleaded prescription. One is for the boarding of plaintiff’s clerk at defendant’s house; *184the other is for the rent of a store leased to the plaintiff. In relation to the rent, the three years required for prescription had not elapsed when the claim was set up in this suit; but even were it otherwise, the plea could not be sustained. The evidence shows that these two claims of the defendant existed simultaneously with those of the plaintiff against him; they were therefore reciprocally extinguished to their respective amounts, by mere operation of law before the inception of this action. Civil Code, art. 2204.
Judgment affirmed.